                                                                                    m
                                                                  AUG- 72019
                                                                                    y
               IN THE UNITED STATES DISTRICT COURT
                                                             CLERK, U.S. DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA                 RICHMOND. VA
                          Richmond Division



JOHN RODGERS BURNLEY,

     Plaintiff,

V.                                     Civil Action No. 3;18-cv-404


ALFRED DURHAM, et al.,

     Defendants.



                          MEMORANDUM OPINION


     This is a civil rights action brought by pro se plaintiff

John Rodgers Burnley ("Burnley") against former Richmond Police

Chief Alfred Durham ("Chief Durham");^ "[u]nknovm [n]amed [p]dice

[o]fficers [f]or [t]he City of Richmond" (the "Unknown Officers");

the City of Richmond Police Department (the "RPD"); the City of

Richmond (the "City"); Darsetta M. Coleman ("Coleman"), Burnley's

neighbor; "COMCAST,"     meaning   Comcast   Cable   Communications     LLC




     ^ Chief Durham resigned on December 31, 2018.        William Smith
is now the Richmond Police Chief.       But, the action can continue
against William Smith in his official capacity'under Fed. R. Civ.
P. 25(d), which says, "An action does not abate when a public
officer who is a party in an official capacity dies, resigns, or
otherwise ceases to hold office while the action is pending. The
officer's successor is automatically substituted as a party."
Further, Burnley sued Chief Durham in his personal capacity as
well, so his resignation does not affect Burnley's claims against
him as a person.    See Hafer v. Melo, 502 U.S. 21, 27 (1991)
("[0]fficers sued in their personal capacity "come to court as
individuals.").
("Comcast"); "Verizon," meaning Verizon Virginia LLC ("Verizon")

and Keith Brown, a Verizon technician.           See Compl. (ECF No. 4) at

p. 2.    Burnley alleges myriad violations under 42 U.S.C. § 1983

and 42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991.

The case is currently before the Court on the defendants' various

motions to dismiss.       See DEFENDANTS ALFRED DURHAM, RICHMOND POLICE

DEPARTMENT AND      CITY OF RICHMOND'S       MOTION   TO   DISMISS PURSUANT    TO


RULE     12(b)(6)     (ECF    No.     11);     DEFENDANT       COMCAST   CABLE

COMMUNICATIONS, LLC'S MOTION TO DISMISS (ECF No. 15); DEFENDANT

DARSETTA COLEMAN'S MOTION TO DISMISS (ECF No. 22).3

       The Court will dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court, and argument would not aid in the decisional

process.    For the reasons discussed below, the Court finds that



     2 Burnley named only "Verizon" in the Complaint.         But
"Verizon" is not a legal entity, and, according to a search
completed on the Virginia Secretary of State's website, there are
around 200 legal entities with "Verizon" in the name. As stated
in   VERIZON   VIRGINIA    LLC'S    OPPOSITION   TO    BURNLEY'S   MOTION     FOR
JUDGMENT BY DEMAND AND MOTION FOR JUDGMENT BY DEFAULT; OR, IN THE
ALTERNATIVE, MOTION FOR LEAVE TO FILE LATE RESPONSIVE PLEADINGS
(ECF No. 41), Keith Brown is employed by Verizon Virginia LLC,
which is the party that Burnley should have sued. Because Verizon
Virginia LLC voluntarily appeared in this matter, see id. at 1,
all references in this opinion to "Verizon" refer to "Verizon
Virginia LLC."
       3 Defendants Verizon and Keith Brown did not file motions to
dismiss.    As a result, Burnley twice moved for judgment against
both defendants.   MOTION FOR JUDGMENT BY DEFAULT (ECF No. 34);
MOTION FOR JUDGMENT BY DEMAND (ECF No. 37). These motions will be
denied, and the claims against Verizon and Brown will be discussed
below.
Burnley has failed to plead an actionable claim.      Thus, the case

will be dismissed under Fed. R. Civ. P. 12(b)(6) with respect to

Chief Durham, the RPD, the City, Comcast, and Coleman.     The Court

further will dismiss the claims against Verizon and Keith Brown

under 28 U.S.C. § 1915(e)(2)(B), because his claims are wholly

fanciful and meritless against them.      Finally, the claims against

the    Unknown    Officers      will   be    dismissed    under   28


U.S.C. § 1915(e)(2)(B)(ii) because Burnley fails to state a claim

against the RPD or the City.

                             BACKGROUND


      A.   Factual Background

      John Rodgers Burnley is a frequent filer of pro se cases

against various government officials.       By the Court's count, he

has filed thirteen cases in this Court dating back to 1990, mostly

involving civil rights claims.'^   Burnley filed a Complaint in forma



     4 Those cases are Burnley v. Norwood, 3;10-cv-264; Burnley v.
United States, 3:05-cv-554; Burnley v. Stone Container Corp.,
3:95-CV-642; Burnley v. United States, 3:95-cv-743; Burnley v.
Murray, 3:93-cv-3; Burnley v. Click, 3:92-cv~442; Burnley v.
Frank, 3;92-cv-740; Burnley v. Commanding General, 3:92-cv-748; In
re Burnley, 3:91-mc-3; Burnley v. Murray, 3:91-"CV-205; Burnley v.
In re Estate of Will, 3:91-cv-516; Burnley v. Kennon, 3:90-cv-80;
and Burnley v. Murray, 3:9G-cv-306.     The facts alleged in this
case are strikingly similar to those alleged in Burnley v. Norwood,
3;10-cv-264, in which Burnley alleged that neighbors harassed and
reported him to the RPD and that the RPD and Burnley's neighbors
coordinated to spy on Burnley and to make up fake drug charges
against him.   See Burnley v. Norwood, No. 3:10-cv-264, 2010 WL
3063779, at *i-*3 (Aug. 4, 2010). The court granted the motions
to dismiss under 12(b)(6) filed by the City, the RPD, individual
RPD officers, and Burnley's neighbors, holding that Burnley failed
pauperis alleging that the defendants cooperated to spy on him

through illegal wiretaps.       Specifically, he alleges that Chief

Durham and the RPD conducted a campaign to harass and intimidate

him through using a Verizon technician named Keith Brown to wiretap

Burnley's house.     Compl. (ECF No. 4) UH 2-4.      In Burnley's view,

Chief Durham directed others to surveil the inside of Burnley's

home    without   probable   cause,   using   a   "highly   sophisticated

technique," which involved Burnley's Comcast cable box sending out

a "laser bean signal" that allowed police officers to look through

his television sets in six rooms throughout his house.          Id. HI 5-

7.    Burnley alleges that Brown told Burnley that Brown was making

a    wiretap on Burnley's phone every thirty days as Brown was

directed to by Chief Durham and the RPD.          Id.. ^ 10.   Brown then

told Burnley that the RPD "want[ed] to lock [Burnley] up so [sic]

kind of bad" even though Brown told Burnley that Burnley was doing

nothing illegal.    Id.      11-12.   Because Brown was sympathetic to

Burnley, Burnley alleges that Brown gave Burnley his personal cell

phone numbers so that Brown could keep Burnley informed as to what

Chief Durham and the RPD were trying to do to arrest Burnley.        Id.

h 14.

       Burnley also alleges that he used a digital police scanner to

hear what the RPD was saying about him in his home, and Burnley



to state a claim under 28 U.S.C. §§ 1981a, 1983, and 1985.         Id. at
*5-*9.
alleges that RPD officers would discuss his activities as he walked

throughout his home.     Id. 1 20. And, he argues that his neighbor,

Coleman, conspired with Chief Durham and the RPD by renting her

car out to the RPD so that "two (2) black female plain clothes

police officers" could turn her car's high headlight beams on his

home from 10:00 p.m. to 2:00 a.m. to harass Burnley, because

Coleman wanted Burnley to go to jail.             Id. KK 2,1-22.

       Further, Burnley alleges that he told Chief Durham and Peter

Magri of the Verizon Corporate Security Office about this issue

and that no one who works for the City or Verizon helped prevent

the surveillance.       Id. fH 1-2, 9, 15.          Burnley also says, in a

conclusory    manner,   that     Comcast    had    full   knowledge   of   this

surveillance program.         Id. 1 18.    Further, he alleges that these

actions have caused emotional distress to he and his family.               Id.

H 8.

       Because of this alleged surveillance and harassment scheme,

Burnley believes that he is entitled to roughly $2 billion.                 He

seeks damages of $75 million from Chief Durham in his personal

capacity and $150 million in his official capacity for violating

the Fourth, Fifth, and Fourteenth Amendments to the United States

Constitution.      He also seeks $700 million from Chief Durham, the

Unknown Officers, the RPD, and the City for the same violations,

saying that his privacy was invaded and that he had severe mental

and    emotional   distress   due   to   these   constitutional    violations.
Burnley also seeks $600 million from Comcast, $700 million from

Verizon and Keith Brown, and $75 million from Coleman for acting

in concert with the City to violate his constitutional rights.

       B.   Procedural Background

       After Burnley filed an APPLICATION TO PROCEED IN DISTRICT

COURT WITHOUT PREPAYING FEES OR COSTS {ECF No. 1), the Court issued

an ORDER dated July 13, 2018 (ECF No. 3), in which the Court

granted the application, but, in so doing, the Court cautioned

that    Burnley   should    ensure    that   his   claims   were   possibly

meritorious before proceeding with his case due to his histoiry of

frivolous filings.    Id.    Burnley filed a NOTICE OF APPEAL {ECF No.

8) on July 24, 2018, arguing that the Court had violated his due

process rights and that the Court's ORDER told Burnley that he did

not have **any federally protected constitutional rights under the

4th and 14th amendments."       Id.     On January 4, 2019, the United

States Court of Appeals for the Fourth Circuit held that it lacked

jurisdiction over Burnley's appeal.          Fourth Circuit Opinion (ECF

No. 31).    The mandate was issued on January 28, 2019, giving this

Court jurisdiction again.      Mandate (ECF No. 33).

       In the meantime, various defendants filed motions to dismiss.

Defendants Chief Durham, the RPD, and the City filed a motion under

Fed. R. Civ. P. 12(b)(6).      S^ DEFENDANTS ALFRED DURHAM, RICHMOND

POLICE DEPARTMENT AND CITY OF RICHMOND'S MOTION TO DISMISS PURSUANT


TO RULE 12(b)(6) (ECF No. 11).        Comcast filed a motion to dismiss
under 28 U.S.C. § 1915(e)(2)(B)(i); Fed. R. Civ. P. 12(b)(6); and

Fed.    R.     Civ.    P.   12(b)(1).            DEFENDANT   COMCAST    CABLE

COMMUNICATIONS, LLC'S MOTION TO DISMISS (EOF „No. 15).                 Coleman

filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6).                 See

DEFENDANT DARSETTA COLEMAN'S MOTION TO DISMISS (ECF No. 22).             Each

of those motions will be addressed below.


                                  DISCUSSION


       A.     Legal Standard

              1.      Fed. R. Civ. P. 12(b)(1)

       A party may file a motion to dismiss for lack of subject

matter jurisdiction under Fed. R. Civ. P. 12(b)(1). If a court

finds that it does not have subject matter jurisdiction over the

case or controversy, it must dismiss the action.             Arbaugh v. Y &

H Corp., 546 U.S. 500, 514 (2006).        Of course, the plaintiff bears

the burden of establishing that federal jurisdiction is proper by

a preponderance of the evidence.         U.S. ex rel. Vuyyuru v. Jadhav,

555 F.3d 337, 347 (4th Cir. 2009).

       Challenges to subject matter jurisdiction may be made in two

ways.       First, a facial challenge to jurisdiction may be made by

arguing that the complaint does not allege facts that permit the

exercise of federal subject matter jurisdiction.               See Kerns v.

United States, 585 F.3d 187, 192 (4th Cir. 2009).            If that type of

challenge is raised, the court must assume that all facts alleged

in the complaint are true.        Id.   Second, the challenge can be made
under the theory that the complaint's assertion of subject matter

jurisdiction is not true.     Id. (quoting Adams v. Bain, 697 F.2d

1213, 1219 (4th Cir. 1982)).      In that event, a court may consider

evidence outside the pleadings.     Id.

          2.    Fed. R. Civ. P. 12(b)(6)

     In considering a motion to dismiss under Rule 12(b)(6), the

Court accepts all well-pleaded allegations as true and views the

complaint in the light most favorable to the plaintiff.        Philips

V. Pitt Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).       But

the Court does not need to accept the plaintiff's legal conclusions

drawn from those facts.     Id.   The Court can take judicial notice

of matters of public record, and it can consider documents attached

to the complaint and motions to dismiss "so * long as they are

integral to the complaint and authentic."       Id.

     Fed. R. Civ. P. 8(a)(2) requires "a short and plain statement

of the claim showing that the pleader is entitled to relief" to

"give the defendant fair notice of what the . .'. claim is and the

grounds upon which it rests."       Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (ellipsis in original) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).       A complaint attacked by a motion

to dismiss under Rule 12(b)(6) does not require detailed factual

allegations, but it does require "more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do."   Id.   The complaint "must contain sufficient factual

                                   8
matter, accepted as true, to       * state a claim to relief that is

plausible on its face.'"        Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570).        "A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is


liable for the misconduct alleged." Id.      The plausibility standard

requires ''more than a sheer possibility that a defendant has acted

unlawfully."      Id.

       Courts construe pro se complaints liberally.      As the Supreme

Court has instructed, "[a] document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings

drafted by lawyers."       Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per    curiam)    (citations   omitted)   (internal   quotation   marks

omitted);   see also Fed. R.      Civ. P. 8(e)    ("Pleadings must be

construed so as to do justice.").      However, the Court should not,

and cannot, accept as true conclusory allegations or those that

are not plausible.      See Twombly at 556-57.

            3.    28 U.S.C. § 1915(e)(2)(B)(i)-(ii)

       Under 28 U.S.C. § 1915(e)(2)(B), the Court shall dismiss any

case filed by a pro se plaintiff in which the action "is frivolous

or malicious" or "fails to state a claim on which relief may be

granted."
      Section 1915(e)(2)(B)(i) permits courts to "pierce the veil

of the complaint's factual allegations and dismiss those claims

whose    factual       contentions   are    clearly   baseless."       Denton   v.

Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke v. Williams,

490   U.S.      319,   327   (1989)).      Claims   are   frivolous    when   they

"describ[e] fantastic or delusional scenarios," Denton, 504 U.S.

at 32 (quoting Neitzke, 490 U.S. at 327), or are "so nutty,

delusional, or wholly fanciful as to be simply unbelievable."

McLean     v.    United   States,    566   F.3d   391,    399   (4th   Cir.   2009)

(internal quotation marks omitted) (quoting Gladney v. Pendleton

Corr. Facility, 302 F.3d 773, 774 (7th Cir. 2002); Denton, 504

U.S. at 29).

      Section 1915(e)(2)(B)(ii) allows the Court to dismiss claims

based upon "an indisputably meritless legal theory."                      Clay v.

Yates, 809 F. Supp. 417, 427 (E.D. Va. 1992) (quoting Neitzke, 490

U.S. at 327).          This standard is the same as a motion to dismiss

under Fed. R. Civ. P. 12(b)(6).             See Szubielski v. Pierce, 152 F.

Supp. 3d 227, 231 (D. Del. 2016); see also Simms v. Edmonds, 232

F.3d 889 (Table), at *1 (4th Cir. 2000).

      B.        Chief Durham, the RPD, and the City's Motion to Dismiss
                Under Fed. R. Civ. P. 12(b)(6)

      Defendants Chief Durham, the RPD, and the City argue that

Burnley has failed to state a claim.                The Court agrees.         Thus,

DEFENDANTS ALFRED DURHAM, RICHMOND POLICE DEPARTMENT AND CITY OF



                                           10
RICHMOND'S MOTION TO DISMISS PURSUANT TO RULE 12(b)(6) (EOF No.

11) will be granted.

            1.     Fed. R. Civ. P. 12(b)(6)

       Burnley alleges that Chief Durham, the RPD, and the City

participated      in     a   conspiracy     to    deprive     Burnley     of   his

constitutional rights.s' "To state a claim under § 1983 against a

municipality for action by a subordinate governmental entity, such

as [the] RPD, a plaintiff must plead 'the existence of an official

policy or custom that is fairly attributable to the municipality

and that proximately caused the deprivation of [his] rights.'"

Burnley v. Norwood, No. 3;10-cv-264, 2010 WL 3063779, at *5 (second

alteration in original) (quoting Jordan by Jordan v. Jackson, 15

F.3d 333, 338 (4th Cir. 1994)) ,* see also Monell v. Dep't of Soc.

Serv.,   436     U.S.    658,   690 (1978).       "Congress    did   not intend

municipalities to be held liable unless action pursuant to official

municipal policy of some nature caused a constitutional tort."

Monell, 436 U.S. at 691.            "Thus, a prerequisite to municipal

liability   is     the    finding   that an      official   policy   or    custom

existed."      Semple v. City of Moundsville, 195 F'.3d 708, 712 (4th

Cir. 1999). And, an "official policy often refers to 'formal rules




       5 Burnley invokes 42 U.S.C. § 1983, but that statue does not
create any cause of action.     Rather, it provides a vehicle to
proceed in federal court to seek redress for the violations of
rights conferred by the United States Constitution or other federal
law.    See Albright v. Oliver, 510 U.S. 266, 271 (1994).
                                       11
or understandings , . , that are intended to, and do, establish

fixed plans of action to be followed under similar circumstances

consistently and over time.'"   Id. (ellipsis in original) (quoting

Pembaur v. Cincinnati, 475 U.S. 469, 480 (1986)).      An official

policy is ''contrasted with 'episodic exercises of discretion in

the operational details of government.'" Id. (quoting Spell v.

McDaniel, 824 F.2d 1380, 1386 (4th Cir. 1987)).

     And, when a defendant is not an individual or a corporation,

the capacity to be sued must be determined by the law of the state.

Fed. R. Civ. P. 17(b)(3).   "In Virginia, an operating division of

a governmental entity cannot be sued unless the legislature has

vested the operating division with the capacity to be sued."   Muniz

V. Fairfax County Police Dep't, No. l:05-cv-466, 2005 WL 1838326,

at *2 (E.D. Va. Aug. 2, 2005).    The RPD has not been vested with

such a capacity.   Burnley v. Norwood, No. 3:10-cv-264, 2010 WL

3063779, at *5; see also Muniz, 2005 WL 1838326, at *2 ("The

Fairfax County Police Department exists as a department of the

government of Fairfax County." (citing Va. Code Ann. § 15.2-821

(2005)).   Thus, the Court will treat all claims against the City

and the RPD as against the City only.   See Burnley v. Norwood, No.

3:10-cv-264, 2010 WL 3063779, at *5.

     Burnley alleges, in conclusory form, that the City had a "long

standing policy" of supporting police misconduct, but he does not

allege any facts to support that assertion.   Burnley's allegations

                                 12
embody the exact type of conclusory allegations that the Supreme

Court has said are not sufficient to sustain an action.           Twombly

held that a complaint requires "more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do."    550 U.S. at 555.    And, in Iqbal, it clarified that

a complaint "must contain sufficient factual matter, accepted as

true, to 'state a claim to relief that is plausible on its face.'"

556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).              There is

alleged no factual matter at all relating to what the City's policy

was or how that policy was implemented.        Instead, Burnley merely

recites the elements of a claim without any factual support as to

how the elements were satisfied by the City in this case.         Burnley

does not allege any facts that show there were "formal rules or

understandings . . . [that] establish[ed] fixed.,plans of action to

be followed under similar circumstances consistently and over

time."    Pembaur, 475 U.S. at 480.       Instead, at most, Burnley

alleges   only   an   "episodic   exercise[]   of   discretion    in   the

operational details of government."      Spell, 824 F.2d at 1386.      He

does not allege any other instances of people being harassed in a

similar manner nor of any training in which officers were told to

harass private citizens through a "laser beam" scheme in which

they monitored those persons in their homes. - Thus, his claims

against the City will be dismissed.




                                    13
     Burnley alleges that the RPD (which is part of the City, as

it cannot be sued individually) was informed by Brown of Burnley's

actions inside of his house in order to try to arrest Burnley,

used a "laser beam signal" to monitor his home, and would speak

over a police scanner about Burnley in his home and what he was

doing by using a "numbered" system to discuss the different rooms

in the house,     Compl. (ECF No. 4) KK 7, 10-11, 14, 20.           Burnley

seems to argue that this conduct showed an official policy.            But,

again, Burnley does not say what the RPD's policy was or how it

was implemented.       So, like with the claims against the City, these

claims will be dismissed.


        Finally, Burnley alleges that Chief Durham was advised by

Burnley that he was being harassed by RPD officers, orchestrated

a campaign to harass Burnley, authorized Brown to wiretap Burnley's

home without probable cause, used a "laser beam signal" to spy on

Burnley, and used Coleman's car nightly from 10:00 p.m. to 2:00

a.m. to shine a spotlight in Burnley's bedroom window.              Compl.

(ECF No. 4) in 1-7, 10, 13-14, 18-19, 22.             As with his claims

against the City and the RPD, Burnley's claims against Chief Durham

fail because he does not allege any facts that show there were

"formal rules or understandings . . . [that] establish[ed] fixed

plans    of   action   to   be   followed   under   similar   circumstances

consistently and over time."        Pembaur, 475 U.S. at 480.     Instead,

at most, Burnley alleges only an "episodic exercise[] of discretion

                                      14
in the operational details of government."              Spell, 824 F.2d at

1386.   Further, the claims against Chief Durham do not fulfill the

Supreme Court's plausibility standard set out in Twombly and Iqbal.

There is not more than "a sheer possibility" that Chief Durham

coordinated with any of these people to monitor Burnley from a

building in which Brown worked that "consisted of circuits of every

imaginable type and highly sophisticated computers that are used

by Verizon for the sole puirpose of 'intrusive hard-wire taps,"' to

spy on Burnley through the use of a "laser beam signal," or to

harass Burnley through coordinating with his neighbor to shine a

spotlight in Burnley's bedroom window every night.                  Compl. (ECF

No. 4) in 1-7, 10, 13-14, 18-19, 22.         The simple fact is that, no

matter how generously construed, Burnley's fanciful, delusional

allegations about laser beams, wiretapping, and enlisting Verizon

and a neighbor to aid that effort do not pass the plausibility

standards set by Twombly and Iqbal.           Burnley fails to "plead[]

factual   content   that   allows   the   court   to   draw   the    reasonable


inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678.

           2.   28 U.S.C. § 1915(e)(2)(B)(1}

     Even if the Court did not dismiss the claims against the City,

the RPD, and Chief Durham under Fed. R. Civ. P. 12(b)(6), the Court

would do so under 28 U.S.C. § 1915(e)(2)(B)(i), because Burnley's

claims "describ[e] fantastic or delusional scenarios," Denton, 504

                                     15
U.S. at 32 (quoting Neitzke, 490 U.S. at 327), and are "so nutty,

delusional, [and] wholly fanciful as to be simply unbelievable."

McLean, 566 F.3d at 399 (internal quotation marks omitted) (quoting

Gladney, 302 F.3d at 774; Denton, 504 U.S. at 29).                  At its core,

Burnley's   claims   are    that    the    RPD   and   Chief     Durham   targeted

Burnley, using the RPD's limited time and resources to harass him

for no apparent reason, by wiretapping his house, using a "laser

beam signal" to monitor the inside of his home, and coordinating

with his neighbor to send "two (2) black female plain clothes

police officers" to harass him nightly.                This alleged conspiracy

exemplifies the kind of cases that federal courts are authorized

to dismiss, as it is simply an unbelievable delusion.                      So, the

claims against    Chief    Durham,    the    RPD, and      the    City    would   be

dismissed on these grounds even if the Court did not dismiss the

claims under Fed. R. Civ. P. 12(b)(6)

     C.     Comcast's      Motion     to     Dismiss       Under     28     U.S.C.
            § 1915(e)(2)(B)(i); Fed. R. Civ. P. 12(b)(6), and Fed.
            R. Civ. P. 12(b)(1)

     Burnley alleges that Chief Durham, the Unknown Officers, and

the RPD "used a technique to *infiitrate [sic] and reverse' a

(laser beam signal) through the COMCAST cablebox network that




     ® Because the claims against Chief Durham, the RPD, and the
City will be dismissed, the Court will also dismiss the claims
against the Unknown Officers under 28 U.S.C. § 1915(e)(2)(B)(ii)
for failing to state a claim, because no claim was made against
them that was not made against the City or the RPD.
                                      16
allowed the [RPD] to moniter [sic] the inside of plaintiff's home

twenty-four (24) hours a day."          Compl. (ECF No. 4) H 7. He alleges

that Comcast knew of the use of this system "to video the inside

of   plaintiff's    home"   and   that    he    spoke     with    various   Comcast

employees about this issue.           Id. H 18-19.

       Comcast argues that the claims against it should be dismissed

because: (1) Burnley's Complaint is frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i); (2) it fails to state a claim under Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B)(ii); and (3) there

is no subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).

DEFENDANT    COMCAST    CABLE     COMMUNICATIONS,         LLC'S    MEMORANDUM     IN

SUPPORT OF MOTION TO DISMISS (ECF No. 16).                   The Court addresses

the issue of subject matter jurisdiction first,-because it relates

to the Court's power to hear the case.                 See Arbaugh, 546 U.S. at

514.


            1.     There Is No Basis For A Motion to Dismiss Based On
                   Lack of Subject Matter Jurisdiction

       Comcast's   argument     for    why     there    is   no   subject   matter

jurisdiction is essentially that the legal claim is so meritless

that the Court lacks federal question jurisdiction.                      DEFENDANT

COMCAST   CABLE    COMMUNICATIONS,       LLC'S    MEMORANDUM       IN   SUPPORT   OF

MOTION TO DISMISS (ECF No. 16) at 9-10.                  Comcast relies on one

unpviblished case, Whitehead v. Paramount Pictures Corp., No. 1:08-

cv-792, 2009 WL 1491402 (E.D. Va. May 26, 2009), aff'd. in part


                                        17
sub nom. Whitehead v. Paramount Pictures/ Inc., 366 F. App'x 457

(4th   Cir.    2010),   for   that   argument,         stating      that   the    court

dismissed claims related to a plaintiff alleging" that various media

companies stole his movie plots pursuant to Fed. R. Civ. P.

12(b)(1).      However, that decision was not based on subject matter

jurisdiction and never mentions Fed. R. Civ. P. 12(b)(1); instead,

it was based on a court enforcing a pre-filing injunction against

a frequent filer.       See id. at *4 ("Plaintiff is hereby enjoined

from filing any new civil actions in the Eastern District of

Virginia and from filing any new motions, papers or requests for

relief in any civil actions currently pending in the Eastern

District of Virginia without seeking and obtaining court approval

as set forth in this Court's Order . . . .").                 And, the Court finds

that Comcast is trying to turn a Fed. R. Civ. P. 12(b)(6) argument

into a Fed. R. Civ. P. 12(b)(1) argument based' on the likelihood

of   the    factual   underpinnings of     the        claim.        That is not an

appropriate     means   for   a   motion       for    lack     of   subject      matter

jurisdiction under Fed. R. 12(b)(1).                 Thus, the Court finds that

there is jurisdiction here.

       2.     The Complaint Against Comcast Will Be Dismissed Under 28
              U.S.C. § 1915(e)(2)(B)(i)

       As explained above,        under   28    U.S.C.       § 1915(e)(2)(B),      the

Court shall dismiss any case in which the action "is frivolous or

malicious" or "fails to state a claim on which relief may be



                                      18
granted."     Section 1915(e)(2)(B)(i) permits courts to ^'pierce the

veil of the complaint's factual allegations and dismiss those

claims whose factual contentions are clearly baseless."                   Denton,

504 U.S. at 32 (quoting Neitzke, 490 U.S. at 327).                   Claims are

frivolous     when     they    "describ[e]         fantastic    or   delusional

scenarios," id. (quoting Neitzke, 490 U.S. at 327), or are "so

nutty,    delusional,     or    wholly       fanciful      as   to   be    simply

unbelievable."       McLean, 566 F.3d at 399 (internal quotation marks

omitted) (quoting Gladney, 302 F.3d at 774; Denton, 504 U.S. at

29).

       On its face, Burnley's claims against Comcast do not state a

cause of action.        Burnley's theory of the case is that Comcast

used a "laser beam signal" that allowed the RPD to infiltrate his

televisions and watch him from the inside of his house.                   He does

not allege how this technology is possible or how a cable company

can monitor a person inside         of       his   house   without cameras or

microphones     installed      inside    Burnley's         televisions.      The

technology that Burnley alleges Comcast used simply does not exist,

so it is impossible that Burnley was monitored through this "laser

beam signal" technology.       Burnley's claim is fanciful, delusional,

and unbelievable.       Thus, DEFENDANT COMCAST CABLE COMMUNICATIONS,

LLC'S MEMORANDUM IN SUPPORT OF MOTION TO DISMISS (ECF No. 16) will

be granted.




                                        19
     D.   Coleman's Motion to Dismiss Under 12(b)(6)

     Coleman filed DEFENDANT DARSETTA COLEMAN'S MOTION TO DISMISS


(ECF No. 22).   The Court will grant the motion."

     Burnley alleges that, "during the month [sic] of June and

July of 2016[,] Ms. Coleman (acted-in-concert) with Chief Durham,

the Unknown Officers, and the RPD by renting her ^personal vehicle'

a Mercedes Benz . . . to Chief Durham whom (acts-under-color-of

state-law) for an unlawful purpose."    Compl. (ECF No. 4) H 21.   He

then alleges that "two (2) black female plain clothes police

officers" from the RPD would sit in Coleman's vehicle with high

headlight beams, and Coleman "would always state in a *very loud

voice tone' . . . I will be glad when you all get [Burnley]."      Id.

H 22 (ellipsis in original).      He alleges that Coleman's conduct

violated his rights by "act[ing]-in-concert" with officials under

color of state law.   Id. f 23.    "To state a claim for relief for

such a conspiracy, the Complaint must sufficiently allege that

defendants ^acted jointly in concert and that some overt act was

done in furtherance of the conspiracy which resulted in [the

plaintiff's] deprivation of a constitutional right.'"    Burnley v.

Norwood, No. 3:10-cv-264, 2010 WL 3063779, at *7 (alteration in

original) (quoting Hinkle v. City of Clarksburg, 81 F.3d 416, 421

{4th Cir. 1996)).   A plaintiff must thus allege the deprivation of

a constitutional right.   Hinkle, 81 F.3d at 421.




                                  20
     Burnley fails to allege a constitutional" deprivation here.

He has no constitutionally protected right that prevents neighbors

from loaning out their vehicles to other people in order to flash

the headlights, nor does it prevent Coleman from loudly saying

that she wished Burnley would go to jail.           Burnley alleges that

there were two plain clothes officers who allegedly used the car

to flash the lights, but, like in Burnley v. Norwood, there is

simply    no   plausibly   pleaded   basis   for   believing   that   these

individuals were affiliated with the RPD.          Instead, assuming this

conduct happened, these individuals could have been friends of

Coleman who simply wanted to annoy Burnley.         Although he may have

some cause of action for nuisance or some other state law claim,

he does not have a claim for a constitutional" violation.             Thus,

DEFENDANT DARSETTA COLEMAN'S MOTION TO DISMISS (ECF No. 22) will

be granted.

     E.    Verizon and Brown


     Burnley alleges that Brown, who is a technician for Verizon,

told Burnley that he had made an initial wiretap on Burnley's home

in 2011 and that those wiretaps have been reinitiated every thirty

days up until sometime in 2018.        Compl. (ECF No. 4)       4, 10-12.

Burnley says that Brown told him about a Verizon building in which

Brown worked that "consisted of circuits of eveary imaginable type

and highly sophisticated computers that are used by Verizon for

the sole purpose of        ^intrusive hard-wire taps.'"        Id. t 13.

                                     21
Further, Burnley alleges that Brown informed Burnley about what

the RPD was trying to do to arrest Burnley.             Id. H 14.     Burnley

also alleges that he spoke with Peter Magri, who he alleges worked

at the "Verizon Corporate Security Office," about the wiretap and

that Magri told Burnley that he             would continue     to place      the

"intrusive hard-wire tap [sic]" because the RPD had ordered those

wiretaps to continue.        Id. HH 15-16.

      Defendants Verizon and Keith Brown did not file motions to


dismiss.     As a result, Burnley twice moved for judgment against

both defendants.           MOTION FOR JUDGMENT BY DEFAULT {EOF No. 34);

MOTION FOR JUDGMENT BY DEMAND (EOF No. 37).' In his BRIEF IN

SUPPORT OF MOTION FOR JUDGMENT BY DEMAND (EOF No. 38), Burnley

argues that Verizon and Brown have defaulted because they failed

to answer and because he served CT Corporation System, Verizon's

registered agent.     But this motion is meritless because the service

papers   attached    to    Burnley's   BRIEF   IN   SUPPORT   OF   MOTION    FOR

JUDGMENT BY DEMAND (ECF No. 38) clearly reflect that no service

was   made   on   either   Verizon   or   Brown.    Those   letters   from    CT


Corporation System—Verizon's registered agent—state that "CT was

unable to forward" the Complaint to Verizon because Burnley did

not provide the full name of the entity, and CT could not forward

the Complaint to Brown because it was "not the registered agent

for an entity by the name of Keith Brown."           See Exhibit 1 (ECF No.

38-1); Exhibit 2 (ECF No. 38-2); Exhibit 3 (ECF No. 38-3).              Thus,

                                       22
there is no basis for a default judgment when the parties were not

on notice of a complaint that had been filed against them.

      As for the merits of the claims against Verizon and Brown,

the Court finds that Burnley's claims against Verizon and Brown

fail under 28 U.S.C. § 1915(e)(2)(B).              First,"as with the other

defendants discussed above, Burnley's claims against Verizon and

Brown ''describ[e] fantastic [and] delusional scenarios."              Denton,

504 U.S. at 32 (quoting Neitzke, 490 U.S. at 327).               He describes

a   situation   in   which   Brown   had    a   four-hour   conversation   with

Burnley about how the RPD was trying to arrest him for some unknown

reason and that Brown gave Burnley his personal cell phone numbers

so that Brown could continue to tell him about the wiretap.                 He

further says that Magri told him that the RPD had ordered the

wiretaps and that Verizon has a full building for the entire

purpose of wiretapping people like Burnley.             Like with the above-

discussed defendants and like in the other cases filed by Burnley

that this Court has dismissed, this vast alleged conspiracy to

monitor   Burnley's      action       is    unbelievable,     fanciful,    and

delusional.      Thus,       his     claims      fail   under     28   U.S.C.

§ 1915(e)(2)(B)(i).

      Second, Burnley's claims fail under § 1915(e)(2)(B)(ii). The

standard for dismissing a claim pursuant to § 1915(e)(2)(B)(ii) is

the same as a dismissal under Fed. R. Civ. P. 12(b)(6), as both

allow a court to dismiss a claim for failing to state claim upon

                                       23
which relief can be granted.             See Sziobielski, 152 F. Supp. 3d at

231/   see also Simms, 232 F.3d 889 (Table), at *1.                          Here, the

Complaint does not fulfill the plausibility standard set out by

the Supreme Court in Twombly and Iqbal.                Given the most generous

reading, the Complaint asserts no more than "a sheer possibility"

that   Verizon   and   Brown   acted     with   the   RPD     and    Chief   Durham   to


monitor     Burnley    from    a   building     in    which    Brown       worked   that

"consisted     of   circuits       of   every   imaginable          type   and   highly

sophisticated computers that are used by Verizon for the sole

purpose of ^intrusive hard-wire taps.'"                Compl. (ECF No. 4) f 13.

Burnley fails to "plead[] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the


misconduct alleged."          Iqbal, 556 U.S. at 678.               Thus, his claims

against Verizon and Brown will be dismissed.

       F.    The Civil Rights Act Of 1991 Claims

       Burnley alleges that his lawsuit is being initiated under

Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 171 (1991)

(codified at 42 U.S.C. § 1981a); see Compl. (ECF No. 4) at p. 3.

However, as Burnley has already been told by this Court, that

statute addresses only employment discrimination.                           Burnley v.

Norwood, No. 3:10-cv-264, 2010 WL 3063779, at *9.                    Because Burnley

does not allege that he was even employed by any of the defendants,

all claims under the           Civil Rights Act of            1991 are improper.




                                         24
Indeed,     they   are   sanctionable.      Thus,   those     claims   will   be

dismissed against every defendant.

     6.      Burnley Will Not Have Leave To Amend The Complaint

     Finally, the Court will not give Burnley leave to amend his

Complaint.    As the Fourth Circuit has said, "[l]eave to amend need

not be given when amendment would be futile."                In re PEC Sols.,

Inc. Sec. Litig., 418 F.3d 379, 391 {4th Cir. 2005) (citing Foman

V. Davis, 371 U.S. 178, 182 (1962)).            Here, Burnley has concocted

a fanciful, delusional, conclusory story that is unsupported by

any plausible factual allegations.              Allowing amendment to the

Complaint would prejudice the defendants by having them respond to

baseless allegations.       Thus, the Court will not give Burnley leave

to amend his complaint, and dismissal of all claims will be with

prejudice.

                                 CONCLUSION


     For the foregoing reasons, DEFENDANTS ALFRED DURHAM, RICHMOND

POLICE DEPARTMENT AND CITY OF RICHMOND'S MOTION TO DISMISS PURSUANT


TO   RULE    12(b)(6)     (ECF   No.     11),    DEFENDANT     COMCAST   CABLE

COMMUNICATIONS, LLC'S MOTION TO DISMISS (ECF No. 15), and DEFENDANT

DARSETTA COLEMAN'S MOTION TO DISMISS (ECF NO. 22) will be granted

with prejudice; Burnley's MOTION FOR JUDGMENT BY DEFAULT (ECF No.

34) and MOTION FOR JUDGMENT BY DEMAND (ECF No. 37) will be denied;

the claims against Verizon and Brown will be dismissed with

prejudice under 28 U.S.C. § 1915(e)(2)(B); and the claims against

                                       25
the Unknown Officers will be dismissed with prejudice under 28

U.S.C. § 1915(e)(2)(B)(ii) because Burnley fails to state a claim

against the RPD or the City.

     The Clerk is directed to send a copy of this Memorandum

Opinion to the plaintiff.

     It is so ORDERED.




                                           /s/
                            Robert E. Payne
                            Senior United States District Judge


Richmond, Virginia
Date:   August _Jl_, 2019




                                  26
